MEMORANDUM **
Korenica appeals the district court’s order denying each party’s cross-motions for summary judgment. We dismiss the appeal for lack of appellate jurisdiction.
With limited exceptions, a denial of summary judgment is a non-appealable, non-final order. Oppenheimer v. Los Angeles County Flood Control Dist., 453 F.2d 895, 895 (9th Cir.1972). The district court may well have intended the order to be final. However, the language used in the order is susceptible to differing interpretations, and no separate judgment was entered as required by Fed.R.Civ.P. 58. Given the absence of a separate judgment, the wording of the order denying the cross-motions for summary without affirmatively directing the entry of judgment, and some ambiguity about whether the district court intended the order to be final, we must dismiss this appeal for lack of appellate jurisdiction. 28 U.S.C. § 1291. This dismissal is, of course, without prejudice to the filing of a new appeal once the district court has entered a final judgment.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.